Title: From George Washington to George Bryan, 18 June 1778
From: Washington, George
To: Bryan, George


                    
                        Sir
                        Head Qrs [Valley Forge] ½ after 11 A.M. June 18th 1778
                    
                    I have the pleasure to inform you, that I was this minute advised by Mr Roberts’s, that the Enemy evacuated the City early this morning. He was down at the Middle ferry on this side, where he received the intelligence from a number of Citizens, who were on the opposite shore. The destruction of the Bridge prevented him passing. I have not yet had any Official accounts on the subject, but there are many in corroboration of Mr Roberts’s. I congratulate you very heartily on this interesting event and have the Honor to be in haste Sir Yr Most Obedt servt
                    
                        Go: Washington
                    
                    
                        P.S. A Letter from Capt. McClean dated in Philadelphia, this minute came to hand confirming the evacuation.
                    
                